Citation Nr: 1203244	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-40 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD) and a schizoaffective disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1971 to March 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

On his September 2009 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board Central Office hearing related to his present claims; however, this request was properly withdrawn before the hearing was held.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Statement, May 24, 2011.

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's respective claims for depression, PTSD and a schizoaffective disorder, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD and a schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the September 1983 rating action, denying the original service connection claim for an acquired psychiatric disorder, and respective April 1984, October 1986, July 1987 and April 1989 determinations, declining to reopen the claim, as well as his appellate rights; however, timely appellate review was not perfected and the respective determinations became final.  

2.  Evidence added to the record since the April 1989 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, hepatitis C had its onset in service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1986 rating decision, declining to reopen the service connection claim for an acquired psychiatric disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the acquired psychiatric disorder claim and remands the matter for further development; and grants service connection for hepatitis C.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

New and Material Claim

The Board notes that the RO declined to reopen the Veteran's acquired psychiatric disorder service connection claim, in the January 2009 rating action.  Thus, the preliminary question of whether previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claim for a psychiatric disorder in a September 1983 rating action, which subsumed a May 1983 adjudication of the matter.  At this time, the evidence of record contained service and post-service records, a July 1974 VA examination report and statements from the Veteran.  However, the RO concluded the evidence of record failed to demonstrate a currently diagnosed psychiatric condition or that any such diagnosis was related to military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

In April 1984, the RO denied the Veteran's service connection claim for PTSD, based on the aforementioned evidence, as well as additional medical evidence and statements from the Veteran.  Nonetheless, the RO determined there was no evidence of a currently diagnosed psychiatric condition related to military service nor was there any evidence tending to corroborate his account of in-service psychiatric traumas/stressors.  Again, the Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  

Respective October 1986 and July 1987 RO determinations declined to reopen the Veteran's service connection claim.  At this time, additional medical records and statements from the Veteran were associated with the claims folder; nonetheless, the RO concluded new and material evidence had not been associated with the claims folder.  The Veteran did not appeal either respective decision and they became final.  Id.  

In April 1989, the Veteran was notified of the RO's denial of his claim to reopen his psychiatric disorder claim and of his appellate rights, as new and material evidence had not been associated with the claims folder.  In addition to the evidence detailed above, the claims folder contained additional medical records and statements from the Veteran, to include his testimony at a March 1989 Decision Review Officer (DRO) hearing.  Upon considering this evidence, the RO determined that the deficiencies outlined in the prior final determination remained present.  After notification of this determination, the Veteran did not appeal this decision and the rating action became final.  Id.  

The April 1989 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence has been added to the record since the April 1989 rating decision declining to reopen the service connection claim for an acquired psychiatric disorder, to include relevant medical records and statements from the Veteran.  In fact, typical of these new statements is his September 2009 Appeal to Board of Veterans' Appeals (VA Form 9), which conveys not only that the condition is related to military service, but also that symptoms persisted since separation.  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence relates to an unestablished fact necessary to substantiate the previously denied service connection claims for an acquired psychiatric disorder and is new and material, within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Thus, the service connection claim for an acquired psychiatric disorder, to include depression, PTSD and a schizoaffective disorder, is reopened.  


Hepatitis C Claim 

The Veteran presently seeks service connection for hepatitis C, maintaining that this condition had its onset in service and/or is related to such service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board notes that the evidence of record sufficiently establishes the Veteran's current diagnosis of hepatitis C.  See "Diagnosis," VA Examination Report, October 27, 2008.  Thus the determinative issue is whether this diagnosis is related to military service.  

The Veteran's November 1971 enlistment examination documents no identifying body marks, scars or tattoos but his March 1974 separation examination documents the presence of tattoos.  

At an October 2008 VA examination, the Veteran detailed in-service hepatitis C risk factors, to include sharing razors and obtaining tattoos.  After examining the Veteran and noting his in- and post-service hepatitis C risk factors and relevant treatment history, the examiner indicated an inability to provide a relevant etiological opinion because of the limited detail of past medical test results and the presence of hepatitis C risk factors in and after military service.  Ultimately, the examiner reported an inability to provide a definitive etiological opinion.  

Initially, the Veteran has provided a competent and credible account of in-service hepatitis C related risk factors, to include sharing razors and being tattooed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of in-service risk factors has also remained generally consistent, with his service treatment records tending to, at least partially, corroborate his report (i.e. in-service tattoos).  These factors together make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing the claim.  The October 2008 VA examiner acknowledged the presence of in-service hepatitis C risk factors but conveyed an inability to sufficiently parse out noted in- and post-service risk factors to provide the requested opinion.  Thus, the examination report evinces, at a minimum, a competent medical suggestion that currently diagnosed hepatitis C could be related to military service.  Thus, the Board finds the opinion to provide probative evidence tending to support the Veteran's claim.  See Washington, supra; see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In sum, the evidence confirms the Veteran's diagnosis of hepatitis C and he has provided a competent and credible account of in-service hepatitis C risk factors.  What is more, the most probative medical evidence indicates that currently diagnosed hepatitis C may be related to military service.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for hepatitis C is warranted and the claim is granted.  


ORDER

The service connection claim for an acquired psychiatric disorder, to include depression, PTSD and a schizoaffective disorder, is reopened.  

Service connection for hepatitis C is granted.  


REMAND

Initially, the Veteran has provided a competent account of psychiatric symptoms, to include in- and post-service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, medical records, such as a November 2008 VA psychiatric treatment record, document his diagnosis with a psychiatric condition(s).  In light of the foregoing, the Board finds that a remand for appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or related to, military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the record also suggests that the Veteran receives regular VA treatment for his psychiatric condition; however, records of his VA care, dated since December 2008, have not been associated with the claims folder.  Further, in a May 1984 statement the Veteran suggests he may be in receipt of Social Security Administration (SSA) benefits, but the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must attempt to obtain these records.  Id.; see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the Board has no discretion and must remand this case to attempt to obtain any outstanding VA and SSA records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the Veteran with a stressor development letter, asking him to give a comprehensive statement regarding his alleged stressors, as well as any verifying information.  Ask him to comment specifically about any and all stressful events that happened during his active military service, to include the date, time, location, people involved, and unit(s) involved.  All development letters should be associated with the claims folder.  

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptomatology, to include a possible relationship to active military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated since December 2008.  Any negative response should be in writing and associated with the claims folder.  

5.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should record the full history of the acquired psychiatric disorder including the Veteran's account of symptomatology and onset.

The VA examiner should specifically address the following: 

a) Diagnose all current acquired psychiatric disorders, if any are present.  A diagnosis of PTSD must be ruled in or excluded.

b) With respect to any acquired psychiatric disorder, other than PTSD, opine whether it is at least as likely as not that the condition (i) had its onset in-service, (ii) is related to the Veteran's period of military service, and/or (iii) is related any service-connected disorder, to specifically include hepatitis C.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in- and post-service symptomatology; (ii) a February 1983 VA psychiatric treatment record; (iii) an October 1983 VA hospital discharge summary; (iv) the October 2008 VA hepatitis C examination report; and (v) and any other evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


